Exhibit 10.18

LOGO [g86953img001.jpg]

David L. Calhoun

Chairman & Chief Executive Officer

October 24, 2006

James W. Cuminale

[ADDRESS]

Dear Jim:

I am pleased to confirm our employment offer to you for the position of General
Counsel, VNU. Effective date of employment will be November 13, 2006. In this
role, you will be based in our New York office and will report to me.

In connection with your position, your annualized base salary will be $500,000,
payable in bi-weekly installments of $19,230.78. Your base salary will be
reviewed annually along with other VNU executives.

Your 2006 Annual Incentive Plan (AIP) target will be $500,000. This amount will
be pro-rated for performance year 2006. AIP awards are expected to be made in
March 2007.

You will be eligible to participate in the VNU Deferred Compensation Plan. This
plan allows you to make tax-deferred deductions from your base salary and annual
incentive. You may direct these deductions to be invested in a series of mutual
funds and elect distributions of these monies either during your employment with
VNU or after your employment ends. We will provide you with details of the plan
and enrollment materials on your start date and you will have 30 days to enroll
for 2006-relaled compensation.

VNU offers a comprehensive benefits program, which is comprised of two
components: Protecting Today and Building for Tomorrow.

 

  •  

Insurance benefits – Medical, dental, group life insurance, long-term
disability, short-term disability/sick leave and legal services.

 

  •  

Retirement savings — (401 (k) plan.

As a member of the senior management team, you have the opportunity to make a
purchase of common stock having an equity value of $3,000,000 (300,000 shares
with an exercise price of $10 per share). As a result of this personal
investment, you will receive $8,000,000 of equity within the Company, comprised
of 600,000 stock options at an exercise price of $10 per option and 100,000
stock options at an exercise price of $20 per option. Attached please find the
material governance terms for equity participation.

770 Broadway, New York, NY 10003-9595

Telephone 646-654-5017  •  Fax 646-654-5099  •  email: dcalhoun@vnuinc.com



--------------------------------------------------------------------------------

You will also be covered by VNU’s Executive Severance Plan. The plan provides
for separation payments of two years of salary, plus a pro-rated annual
incentive, and benefits continuation for up to 24 months, if you are terminated
from VNU without cause, including in case of a change in control.

You will be eligible for reimbursement of up to $15,000 annually for financial
planning fees. Additionally, you will be eligible for reimbursement for expenses
relating to an annual executive physical of up to $2,500 annually. Finally, you
are eligible for an annual car allowance of $15,600, or a leased car of up to
$15,600 annual equivalent value.

Four (4) weeks of annual vacation are also being provided.

This employment is on an “at will” basis. In addition, The Immigration Reform
and Control Act of 1986 requires employers to verily that all associates are
legally authorized to work in the United States. You will be required to
complete and return an I-9 form.

Jim, I look forward to you joining the executive team at VNU. I am confident
that VNU has very strong assets and will develop very positively over time.

 

Sincerely,    David Calhoun Chairman & CEO, VNU

 

CC: Greg Anderson, EVP HR

 

Date Accepted: 10/26/06 Signature:    

revised on October 24, 2006 to reflect official start date, the adjustment to
base salary and annual bonus target, and the increased personal investment into
equity.